In an action to recover damages for personal injuries, the defendants appeal from so much of an order of the Supreme Court, Kings County (Belen, J.), dated February 26, 2002, as directed the plaintiff to refile the judgment entered upon the settlement of the action so as to include costs and interest pursuant to CPLR 5003-a.
Ordered that the order is affirmed insofar as appealed from, with costs.
The parties settled their lawsuit in July 2001. It is undisputed that the defendants did not pay the settlement amount to the plaintiff within the time period prescribed by CPLR 5003-a. Accordingly, the plaintiff was entitled to enter judgment pursuant to that statute so as to reflect costs and the appropriate amount of interest (see O’Meara v A & P, Inc., 169 Misc 2d 697). The plaintiffs acceptance of a payment from the defendants, which did not include costs or interest, did not preclude the entry of a judgment pursuant to CPLR 5003-a (cf. Mann v All Waste Sys., 293 AD2d 656, lv denied 98 NY2d 610; Pothos v Arverne Houses, 269 AD2d 377).
The defendants’ remaining contention is without merit. Santucci, J.P., Krausman, Adams and Crane, JJ., concur.